                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

MONTRELL HILLARD                                                                        PLAINTIFF

V.                                    3:18CV00179 JM/JTR

KEVEN MOTIVE, Sheriff,
Poinsett County                                                                      DEFENDANT


                                             ORDER

       Plaintiff Montrell Hillard has not complied with the September 26, 2018 and October 25,

2018 Orders directing him to file, in support of his motion to proceed in forma pauperis, a certified

record of the funds in his institutional trust account. Docs. 3 & 5. The time to do so has expired.

Mail sent to Hillard at his address of record, the Poinsett County Detention Center, has been

returned as undeliverable, with no forwarding address. Doc. 6.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). Hillard’s applications to proceed in forma pauperis (Docs. 2

& 4) are denied as moot. It is certified that an in forma pauperis appeal from this Order would not

be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 17th day of December, 2018.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
